Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is an apparatus claim that cites the functional language “calculate an acoustic signal having directivity by selecting any one or any combination of the obtained output signals or selectively combining the obtained output signals; and obtain sound around the acoustic sensor assembly, using the calculated acoustic signal” which is unclear as to either structural elements required to meet the functional language or the functional processing steps require. In particular, what is required by stating “obtain sound around the acoustic sensor assembly, using the calculated acoustic signal” which does not distinctly claim what is required in a claimed structure or change in the processing to “obtain sound around the acoustic sensor assembly, using the calculated acoustic signal”. 

Claim 13 is a method claim that cites the step “and obtaining sound around an acoustic sensor assembly, using the acoustic calculated signal” which does not distinctly claim what is required in a claimed structure or change in the processing.

Claims 7-9 and 17-19 recite “calculating a sum of or a difference between ratios of the first output signal and the second output signal” where the term “ratios” is not defined.  It is unclear whether a signal noise ratio (SNR) of each of the output signals is required, if the ratio is an amplification of the signal or if the ratio is a previous ratio comparison of the first and second output signal either to each other or to a reference value.  

Claim 12 recites the limitation “electronic device comprising the acoustic sensor assembly of claim 1” which is unclear as there is no clarity as to what is the preamble of the claim and what is the claimed structure in the body of the claim. Recommend the claim first cite the preamble of an acoustic sensor assembly of claim 1 wherein the acoustic sensor assembly is implemented in an electronic device.
All dependent claims are rejected for their dependence on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 201700267: “Yoshino”) and in view of Kang (US20190072635:“Kang”).

Claim 1. Yoshino discloses an acoustic sensor assembly (Fig. 2) comprising: a non-directional acoustic sensor (Fig. 2: omnidirectional microphone unit 10)[0031] having a first directional pattern (Fig. 4:  omnidirectional microphone in a first direction indicated by the letter O)[0041] & [0091:  the orientation of the microphone is adjustable as needed]; a plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30)[0031] surrounding [0091: the position of the omnidirectional microphone unit 10 is not limited thereto. The position of the omnidirectional microphone unit 10 may just be arranged in the sound collection regions of the bi-directional microphone units 20 and 30. Therefore, the omnidirectional microphone unit 10 can be provided in an arbitrary position such as the center of the substrate 25, a position near the center, a vicinity of any of the bi-directional microphone units 20 and 30. The direction of the omnidirectional microphone unit is arbitrary] the non-directional acoustic sensor (Fig. 2: omnidirectional microphone unit 10) each of the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30) having a second directional pattern (Fig. 4: LS is the direction of sensor 20 and is a second directional pattern relative to RS the direction of sensor 30  and both LS and RS are different than the direction of the omnidirectional sensor 10 shown with the letter O) [0041]; and a processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] configured to: obtain output signals from the non-directional acoustic sensor (Fig. 2: omnidirectional microphone unit 10)[0031] and the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30)[0031]; calculate an acoustic signal having directivity by selecting any one or any combination of the obtained output signals or selectively combining the obtained output signals (Fig. 8: synthesis circuit 70 takes output signals from microphones 10, 20 & 30) [0058:  In FIG. 8, a synthesis circuit 70 synthesizes an O signal input from a signal amplification unit 40, an LS signal input form a signal amplification unit 50, and a −RS signal input from a signal amplification unit 60 to generate an O+(LS−RS) output signal, and outputs a synthesized signal from an output terminal A]; and obtain sound around the acoustic sensor assembly, using the calculated acoustic signal (Fig. 8: sound to the left from combined signals output at terminal A, to the right terminal B and sound from the forward face at terminal C) [0065-0066:  Even in the embodiment illustrated in FIG. 8, by selecting one of the output terminals A, B, and C with an electrical switching operation, the directional axis of the unidirectional microphone can be easily switched].  
Yoshida does not explicitly disclose:
a plurality of directional acoustic sensors surrounding the non-directional acoustic sensor and comprising a plurality of resonators having different resonance frequencies from each other from each other.


Kang teaches a sound direction detection sensor capable of detecting a direction from which sound is coming by using a multi-resonator array [0002].  Kang further teaches a plurality of directional acoustic sensors (Fig, 15:  the first resonator array 110 and the second resonator array 120) [0077] and comprising a plurality of resonators having different resonance frequencies from each other [0004: a plurality of resonators having different resonance frequencies and a second resonator array including a plurality of resonators having different resonance frequencies. The first resonator array and the second resonator array may have different directivities].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kang’s directional acoustic signals with a plurality of resonators having different resonance frequencies as Yoshino’s directional acoustic sensors because the resonating frequencies provide detection of the direction of sound allowing beamforming of the microphones into a direction of the desired sound source to improve the quality of sound reception [Kang 0003-0004]. 

Claim 13. Yoshino discloses a method of sensing sound [Abstract], the method comprising: obtaining output signals from a non-directional acoustic sensor (Fig. 2: omnidirectional microphone unit 10) [0031] having a first directional pattern (Fig. 4:  omnidirectional sensor 10 has a first signal direction indicated by the letter O) [0041] and a plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30)[0031], the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30) surrounding [0091: the position of the omnidirectional microphone unit 10 is not limited thereto. The position of the omnidirectional microphone unit 10 may just be arranged in the sound collection regions of the bi-directional microphone units 20 and 30. Therefore, the omnidirectional microphone unit 10 can be provided in an arbitrary position such as the center of the substrate 25, a position near the center, a vicinity of any of the bi-directional microphone units 20 and 30. The direction of the omnidirectional microphone unit is arbitrary] the non-directional acoustic sensor (Fig. 2: omnidirectional microphone unit 10)[003], and each of the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30)[0031] having a second directional pattern (Fig. 4: LS is the direction of sensor 20 and is a second directional pattern relative to RS the direction of sensor 30  and both LS and RS are different than the direction of the omnidirectional sensor 10 shown with the letter O) [0041]; calculating an acoustic signal having directivity by selecting any one or any combination of the obtained output signals or selectively combining the obtained output signals (Fig. 8: synthesis circuit 70 takes output signals from microphones 10, 20 & 30) [0058:  In FIG. 8, a synthesis circuit 70 synthesizes an O signal input from a signal amplification unit 40, an LS signal input form a signal amplification unit 50, and a −RS signal input from a signal amplification unit 60 to generate an O+(LS−RS) output signal, and outputs a synthesized signal from an output terminal A] & [0065-0066]; and obtaining sound around an acoustic sensor assembly, using the acoustic calculated signal (Fig. 8: sound to the left from combined signals output at terminal A, to the right terminal B and sound from the forward face at terminal C) [0065-0066:  Even in the embodiment illustrated in FIG. 8, by selecting one of the output terminals A, B, and C with an electrical switching operation, the directional axis of the unidirectional microphone can be easily switched]. 
Yoshida does not explicitly disclose:
a plurality of directional acoustic sensors surrounding the non-directional acoustic sensor and comprising a plurality of resonators having different resonance frequencies from each other from each other.

Kang teaches a sound direction detection sensor capable of detecting a direction from which sound is coming by using a multi-resonator array [0002].  Kang further teaches  a plurality of directional acoustic sensors (Fig, 15:  the first resonator array 110 and the second resonator array 120) [0077] and comprising a plurality of resonators having different resonance frequencies from each other [0004: a plurality of resonators having different resonance frequencies and a second resonator array including a plurality of resonators having different resonance frequencies. The first resonator array and the second resonator array may have different directivities].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kang’s directional acoustic signals with a plurality of resonators having different resonance frequencies as Yoshino’s directional acoustic sensors because the resonating frequencies provide detection of the direction of sound allowing beamforming of the microphones into a direction of the desired sound source to improve the quality of sound reception [Kang 0003-0004]. 
Claims 2 & 14. Dependent on an acoustic sensor assembly and method of respective claims 1 & 13.  Yoshino further discloses each of the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30) is disposed such that the second directional pattern is in a radial direction (Fig. 10: show three directions the omni directional O and the bi-directional sensors 20 and 30 each in a second directional pattern.  LS radially left bidirectional from sensor 20 and RS  radially right directional from sensor 30) [0041: directivity pattern of the left-side bi-directional microphone unit 20 is represented by “LS”, and a directivity pattern of the right-side bi-directional microphone unit 30 is represented by “RS”]  & [0067] with respect to the non-directional acoustic sensor (Fig. 2: omnidirectional microphone unit 10)(Fig. 10 shows the area of signal O from omnidirectional microphone 10 which faces forward as a dome receiving above and left and right) [0041  a directivity pattern of the omnidirectional microphone unit 10 is represented by “O”].

Claims 3 & 15. Dependent on the acoustic sensor assembly and method of respective claims 1 & 13.  Yoshino further discloses each of the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30)  is configured to: sense, in a direction of the second directional pattern (direction to the right by sensor 20 and direction of the left sensor 30), a sound that is in-phase [0040:  microphone units 20 and 30 have a characteristic of strongly capturing sound sources in front directions including a front side (0 deg) ] with a phase of a sound that is sensed by the non-directional acoustic sensor (Fig. 2: omni directional 10); and sense, in a direction opposite to the direction of the second directional pattern, a sound that is anti-phase with the phase of the sound sensed by the non-directional acoustic sensor [0040:  microphone units 20 and 30 have a characteristic of strongly capturing sound sources in front-back two directions including the back at an opposite side (180 deg)] & [0040:  directivity of capturing the sound source from the front side (the front, 0 deg) of each of the units is a positive (+) phase, and directivity of capturing the sound source from the opposite side (the rear, 180 deg) is a negative (−) phase, in the bi-directional microphone units 20 and 30].  

Claims 4 & 16. Dependent on the acoustic sensor assembly and method of respective claims 1 & 13. Yoshino further discloses the processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] is further configured to calculate the acoustic signal having a third directional pattern  different from the first directional pattern and the second directional pattern (Fig. 8 the omnidirectional microphone 10 detects outwardly from the center, the directional sensor 20 senses in the direction to the left and the direction sensor 30 senses to the right of the of the sensor 30 location) [0041] & [0065:   a directional axis rotated leftward by 90 degrees is obtained from the output terminal A, and the output signal by an approximate cardioid shape characteristic with a directional axis rotated rightward by 90 degrees is obtained from the output terminal B. Further, the output signal by a cardioid shape characteristic with a directional axis facing forward is obtained from the output terminal C].  

Claim 6. Dependent on the acoustic sensor assembly of claim 1.  Yoshino further discloses the processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] is further configured to: calculate a plurality of acoustic signals having third directional patterns oriented in different directions from each other of acoustic signals (Fig. 8: synthesis circuit 70 takes output signals from microphones 10, 20 & 30) [0058:  In FIG. 8, a synthesis circuit 70 synthesizes an O signal input from a signal amplification unit 40, an LS signal input form a signal amplification unit 50, and a −RS signal input from a signal amplification unit 60 to generate an O+(LS−RS) output signal, and outputs a synthesized signal from an output terminal A] & [0065-0066] (Fig. 10: LS radially left bidirectional from sensor 20 and RS  radially right directional from sensor 30) [0041: directivity pattern of the left-side bi-directional microphone unit 20 is represented by “LS”, and a directivity pattern of the right-side bi-directional microphone unit 30 is represented by “RS”]  & [0067]   (Fig. 2: two bi-directional microphone units 20 and 30).  

Claims 7 & 17. Dependent on the acoustic sensor assembly and method of respective claims 1 & 13.  Yoshino further discloses the processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] is further configured to calculate (Fig. 8: 70 synthesis circuit)  the acoustic signal by calculating a sum of or a difference between ratios (Fig. 10: amplification units 40, 50 & 60 provide ratios of the respective sensor 10, 20 & 30) of a first output signal of the non-directional acoustic sensor (Fig. 2: acoustic 10 with amplification unit 40 transmitting the first output signal ratio) [0065-0067] and a second output signal (Fig. 10: choose either sensor 20 with amplification unit 50 or sensor 30 with amplification  unit 60  to transmit a ratio of the second output signal)  of each of the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30), among the obtained output signals (Fig. 8 terminals A, B and C are combination [summed] signals of the three sensors 10, 20 & 30)[0064:  An negative-phase (−) amplified signal (−RS signal) input from the signal amplification unit 60 is synthesized with a −LS signal from the signal amplification unit 50 and the O signal from the signal amplification unit 40].

Claims 8 & 18. Dependent on the acoustic sensor assembly and method of respective claims 7 & 17.  Yoshino further discloses the processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] is further configured to calculate the acoustic signal having a third directional pattern (Fig. 8:  output signal C is a combined signal that forms a front signal) in a front direction of one of the plurality of directional acoustic sensors (Fig. 2: two bi-directional microphone units 20 and 30) corresponding to the second output signal [FIG. 8, the output signal by an approximate cardioid shape characteristic with a directional axis rotated leftward by 90 degrees is obtained from the output terminal A, and the output signal by an approximate cardioid shape characteristic with a directional axis rotated rightward by 90 degrees is obtained from the output terminal B. Further, the output signal by a cardioid shape characteristic with a directional axis facing forward is obtained from the output terminal C], by calculating the sum of the ratios (Fig. 8: outputs of amplification units 40, 50 & 60) of the first output signal (A) and the second output signal (B).  

Claims 9 & 19. Dependent on the acoustic sensor assembly (Fig. 2: sensors 10, 20 & 30) and method of respective claims 7 & 17.  Yoshino further discloses the processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] is further configured to calculate the acoustic signal having a third directional pattern (Fig. 8: output terminal C) in a rear side direction of one of the plurality of directional acoustic sensor (Fig. 2: two bi-directional microphone units 20 and 30) corresponding to the second output signal, by calculating the difference between the ratios (Fig. 8: outputs of amplification units 40, 50 & 60) of the first output signal and the second output signal [0066:  Even in the embodiment illustrated in FIG. 8, by selecting one of the output terminals A, B, and C with an electrical switching operation, the directional axis of the unidirectional microphone can be easily switched to be in a rearward position][0065:  FIG. 8, the output signal by an approximate cardioid shape characteristic with a directional axis rotated leftward by 90 degrees is obtained from the output terminal A, and the output signal by an approximate cardioid shape characteristic with a directional axis rotated rightward by 90 degrees is obtained from the output terminal B. Further, the output signal by a cardioid shape characteristic with a directional axis facing forward is obtained from the output terminal C].  

Claim 10. Dependent on the acoustic sensor assembly of claim 1.  Yoshino further discloses the plurality of directional acoustic sensors (Fig. 2: sensors 10, 20 & 30) [0091 with 10 positioned in the center] further comprises a support (Fig. 2:  substrate 25).  
Yoshino does not explicitly disclose:  
A plurality of resonators extend from the support in a length direction. 

Kang teaches a sound direction detection sensor capable of detecting a direction from which sound is coming by using a multi-resonator array [0002].  Kang further teaches a plurality of resonators (Figs. 2 & 4: resonators 110 and 120 on substrate 101) extend from the support (Fig. 4: 101) in a length direction (Figs. 2 &4: 110 & 120 extend in a length direction from substrate 101).  [0056-0057] & [0074].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kang’s resonator’s on an extension from the substrate to enhance the reception of sound across the designed resonance length of a driving lever with Yoshida’s microphone sound receiving elements because the levered elements improve the reception of sound by providing a sensitive lever of a designed resonance length across the length of a sound inlet aperture [Kang 0058].  

Claim 11. Dependent on the acoustic sensor assembly of claim 10.  
Yoshido does not explicitly disclose:

each of the plurality of resonators comprises: a driver moving based on input sound; and a sensor detecting movement of the driver.

Kang teaches a sound direction detection sensor capable of detecting a direction from which sound is coming by using a multi-resonator array [0002].  Kang further teaches  
each of the plurality of resonators (Fig. 4: 110 and 120) comprises: a driver (Fig. 4: 20, 30 & 40) moving based on input sound [0058:  the moveable portion 30 may include an elastic film for elastic vibration based on an acoustic signal (incident sound waves)…The resonance frequency of the resonator R varies with the length of the elastic film. For example, a moveable portion 30 having a short length may vibrate in response to high-frequency sound and a moveable portion 30 having a long length may vibrate in response to low-frequency sound. Thus, the resonance frequency of the resonator R having a moveable portion 30 with a comparatively short length may be high and the resonance frequency of a resonator R having a moveable portion 30 with a comparatively long length may be low]; and a sensor (Fig. 4: sensor 20) detecting movement of the driver (Fig. 4: 20, 30 & 40) [0059:  The sensing portion 20 may include a sensor layer for sensing movement of the moveable portion 30. The sensing portion 20 may include, for example, a piezoelectric element].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kang’s resonator’s on an extension from the substrate to enhance the reception of sound across the designed resonance length of a driving lever with Yoshida’s microphone sound receiving elements because the levered elements improve the reception of sound by providing a sensitive lever of a designed resonance length across the length of a sound inlet aperture [Kang 0058].  

Claim 12. Dependent on an electronic device comprising the acoustic sensor assembly of claim 1. 
Yoshino does not explicitly disclose:
an electronic device comprising the acoustic sensor assembly.

Kang teaches a sound direction detection sensor capable of detecting a direction from which sound is coming by using a multi-resonator array [0002].  Kang further teaches an electronic device comprising the acoustic sensor assembly [0003: use of [acoustic] sensors, installed in home appliances, image display devices, virtual reality devices, augmented reality devices, intelligent speakers, and the like, to detect a direction from which sound is coming and to recognize a voice. Such sensors typically calculate the direction from which the sound is coming from by using a time difference of the sound arriving at a plurality of omnidirectional acoustic sensors].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kang’s intended use of an acoustic sensor assembly in various electronic devices (e.g.  home appliances, image display devices, virtual reality devices, augmented reality devices, intelligent speakers) as devices to install Yoshino’s acoustic sensor assembly because the installation of the acoustic sensor assembly in the electronic devices improves the commercial use of the sensor array by providing increased acoustic quality to the users of the electronic device [Kang 0003].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 201700267: “Yoshino”) in view of Kang (US20190072635; “Kang”) and in further view of Frater (US 9549245: “Frater”).  

Claim 5. Dependent on the acoustic sensor assembly of claim 4.  Yoshino further discloses the first directional pattern is omnidirectional (Fig. 2: sensor 10 omni-directional) [0031], the second directional pattern is bi-directional (Fig. 2: sensors 20 & 30 are bidirectional)[0031].
Yoshida does not explicitly disclose:  
the third directional pattern is uni-directional. 


Frater teaches methods and systems for microphone arrays wherein enhancing performance of directional microphone arrays is provided [Abstract].  Frater further teaches the third directional pattern is uni-directional [Col. 6 lines 53-61:  omni-directional, bi-directional, uni-direction or combinations thereof. The desired combination of microphone elements may vary depending on what is to be accomplished in a particular embodiment or design configuration. In certain embodiments, the microphone elements will be configured to be in a circular, or substantially circular placement and evenly spaced, or substantially evenly spaced relative to each other]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Frater’s combinations to include uni-directional microphones in a microphone array with Yoshida’s microphone array because adding uni-directional increases the design options for beam forming the array to meet unique acoustic sensing environments for tight acoustic fields [Frater Col. 7 lines 5-25].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 201700267: “Yoshino”) in view of Kang (US20190072635; “Kang”) and in further view of Barnett (US 20120207322: “Barnett”).  
 
Claim 20.  when executed by at least one processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] cause the at least one processor [0089: output wires of the microphone units 10, 20, and 30 are branched and connected to a control apparatus such as a personal computer] to perform the method of claim 13.  Yoshida does not explicitly disclose:

Burnett teaches a processor for processing the signals of three microphones (Fig. 1 : microphone array 110).  Burnett further teaches the processor (Fig. 1:  processor 105 & 106) has a non-transitory computer-readable storage medium for storing instructions [0097:  The processing system of an embodiment includes at least one processor and at least one memory device or subsystem. The processing system can also include or be coupled to at least one database. The term "processor" as generally used herein refers to any logic processing unit, such as one or more central processing units (CPUs), digital signal processors (DSPs), application-specific integrated circuits (ASIC), etc. The processor and memory can be monolithically integrated onto a single chip, distributed among a number of chips or components, and/or provided by some combination of algorithms. The methods described herein can be implemented in one or more of software algorithm(s), programs; firmware, hardware, components, circuitry, in any combination].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Barnett’s has a non-transitory computer-readable storage medium for storing instructions as a storage device for storing Yoshida’s processing steps on Yoshida’s computer because a storage medium provides an ability to store and efficiently perform and repeat the processing steps [Barnett 0097]. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Prior Art Document Identifier
Inventor
Comment
US 20090175466  
Elko; Gary W. et al.
techniques for reducing wind-induced noise in microphone systems.
US 20190174244  
KIM; Cheheung et al.
 separate sound signals into frequency bands; an adder configured to add sound signals; and a signal processor that is arranged between the band separator and the adder and comprises a plurality of signal processing blocks
US 10225662 
Kim; Cheheung
audio sensing device having a resonator array and a method of acquiring frequency information using the audio sensing device are provided
US 9294833 
Oouchi; Ryo et al.
 sound collection device having little error in a desired directivity. The sound collection device includes a unidirectional microphones


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855